Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 17140065 on 1/2/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 9 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 9 is/are drawn to one of the statutory categories of invention.
Claims 1-15 are directed to collecting, compressing, and storing data. Specifically, the claims recite receiving, determining, storing, which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships OR mathematical formulas or equations OR mathematical calculations) AND/OR Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as processors, memories., data storage devices, virtual machines merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the processors, memories., data storage devices, virtual machines perform(s) the steps or functions of receiving, determining, storing. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processors, memories., data storage devices, virtual machines to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of collecting, compressing, and storing data. As discussed above, taking the claim elements separately, the processors, memories., data storage devices, virtual machines perform(s) the steps or functions of receiving, determining, storing. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of collecting, compressing, and storing data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wright (U.S. Patent 9276949) in view  of Haimi-Cohen (U.S. Patent App Pub 20180192066)

	Regarding claim 9,
Wright teaches a physical data-storage device that stores a sequence of computer instructions that, when executed by one or more processors within one or more computer systems that each includes one or more processors, one or more memories, and one or more data-storage devices control the one or more computer systems to: (See column 10 line 23 to column 11 line 5, Wright )
collect and store a time sequence of metric data by  (See column 3 lines 25 -36, column 8 lines 31-57, claims 1,8, Wright teaches collect and store data)
(See column 8 line 30 to column 9 line 40, Wright teaches partitioning data into higher and lower outlier data on the tails and the inlier data)
storing lower-threshold-outlier metric data points and higher-threshold-outlier metric data points in uncompressed form, and (See column 8 line 30 to column 9 line 40, Wright teaches storing  the outlier data in uncompressed format)
Wright further teaches storing the inlier data. (See column 8 line 30 to column 9 line 40, Wright teaches storing the inlier data as well)
Wright does not explicitly teach but Haimi teaches the inlier metric data point is in compressed form. (See paragraphs 64, 65, 66, 69, figure 6, figure 5, Haimi teaches the inlier data is in compressed format)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Haimi with Wright because both deal with data tracking. The advantage of incorporating the above limitation(s) of Haimi into Wright is that Haimi teaches reducing a bit rate required to transmit a compressed signal generated using compressive sensing techniques, while maintaining a quality level of a decompressed signal by determining the compression ratio for compressive sensing of a scene and the quantization level used to quantize the measurements acquired by compressive sensing based on a target indicator, therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0004], Haimi)


Wright and Haimi teaches physical data-storage device of claim 9 wherein each received metric data point is representable as a timestamp/metric-data-value pair.(See column 3 lines 39-53, Wright)

	Regarding claim 11,
Wright and Haimi teaches physical data-storage device of claim 10.
Haimi teaches wherein storing the inlier metric data point in compressed form further comprises: for each inlier metric data point, determining a quantization interval for the inlier metric data point, and when the determined quantization interval is not a quantization interval determined for a preceding inlier metric data point, storing the inlier metric data point in compressed form. (See paragraphs 54, 57, 59, figure 6, Haimi teaches quantization interval of metric points) See motivation to combine for claim 9.

	Regarding claim 12,
Wright and Haimi teaches physical data-storage device of claim 11.
 Haimi teaches wherein the compressed form of an inlier metric data point comprises a timestamp and an indication of a quantization interval to which the metric data point belongs. (See paragraphs 64, 65, 66, 69, figure 6, figure 6, Haimi teaches the inlier data is in compressed format) See motivation to combine for claim 9.

	Regarding claim 13,

Haimi further teaches wherein n quantization intervals are defined by n+1 quantization threshold metric-data values that include a lower metric-data-value threshold as the first quantization threshold metric-data value and a higher metric-data-value threshold as the n.sup.th quantization threshold metric-data value; (See paragraphs61, 62, 65, figure 6, Haimi teaches lower quantized value metric data) See motivation to combine for claim 9.
wherein the lower-threshold-outlier metric data points have metric-data values less than a lowest-valued quantization threshold metric-data value; and (See paragraphs 64, 65, 66, 69, figure 6, Haimi teaches lower quantized value metric data) See motivation to combine for claim 9.
wherein the higher-threshold-outlier metric data points have metric-data values greater than a highest-valued quantization threshold metric-data value. (See paragraphs 64, 65, 66, 69, figure 6, figure 5, Haimi teaches upper quantized value metric data) See motivation to combine for claim 9.

	Regarding claim 14,
Wright and Haimi teaches physical data-storage device of claim 13.
Haimi further teaches further including storing a representative metric-data value for each quantization interval, an indication of the number of lower-threshold-outlier metric data points, an indication of the number of higher-threshold-outlier metric data points, an indication of the number of stored inlier metric data points, and the number n. (See paragraphs 64, 65, 66, 69, figure 6, figure 6, Haimi teaches the inlier data is in compressed format lower and upper threshold metric data) See motivation to combine for claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Hemmer, U.S. Patent App 20180137224, teaches an encoder includes a processor, a buffer, and a memory. The memory includes code as instructions that cause the processor to perform a number of steps. The steps include quantizing geometric data associated with a geometric construct, partitioning the geometric construct, determining a number of points in the partition, generating a deviation value based on the number of points in the partition, storing the deviation value in the buffer, and entropy encoding the deviation value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444